Citation Nr: 0604294	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and May 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed coronary artery disease is related to military 
service or began in service or within one year after 
separation.

2.  The veteran's service-connected disabilities do not 
render him unable to perform the basic functions of self care 
and he is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another person.


CONCLUSIONS OF LAW

1.  The veteran's coronary artery disease was not incurred in 
or aggravated by his active military service, and it may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 3.352(a) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are silent for any 
complaints or diagnoses of any cardiac symptoms or disorders.

Post-service United States Coast Guard examination reports 
dated in 1966, 1967, 1969, and 1970, show examination only of 
the veteran's service-connected wrist disability.

Private hospitalization records dated from September 1995 to 
May 2002 show the veteran was treated for coronary artery 
disease and status post coronary artery bypass.

An October 2000 VA outpatient record shows the veteran was 
diagnosed with the loss of use of his right hand.

A January 2002 VA X-ray report of the right hand revealed it 
was in fixed flexion at the metacarpophalangeal joint and the 
proximal interphalangeal joint except at the thumb.  The 
impression was healed fractures, right mid radius and wrist 
with post-traumatic ankylosis at the wrist and neuromuscular 
flexion deformities of the second and fifth digits.

In April 2003, the veteran underwent VA examination for his 
wrist.  The veteran was right-handed and signed his name with 
his right hand, using his left hand to adjust the pen between 
the right thumb and index finger.  The veteran exhibited pain 
at maximum range of motion and it ended at less than maximum 
range of motion.  Joint function was limited by pain by about 
50 percent.  There was right wrist ankylosis at the zero 
degree position.  The diagnosis was loss of use of the right 
hand and carpal fusion with post-traumatic arthritis and 
flexion deformity.

In April 2003, the veteran also underwent VA examination for 
his hand, thumb, and fingers.  There was right flexion 
deformity of the second through fourth digits of the right 
hand at the proximal interphalangeal joint and the 
metacarpophalangeal joint.  There was ankylosis of the right 
wrist.  The fifth digit was extended with limited flexion, 
and the thumb was unable to move actively.  The veteran was 
unable to grasp objects with his right hand.  He could not 
use the right hand for intricate movements.  He was right 
handed.  The right wrist was ankylosed at radiocarpal and 
intercarpal joints.  When the veteran was in pain, he 
remained in bed most of the time.

In April 2003, the veteran also underwent VA examination for 
his bones.  He complained of recurrent pain in the right 
upper extremity and rated it nine out of ten.  He had 
stiffness and weakness but no swelling.  There were wrist 
fusion and flexion deformities of the second to the fourth 
digits, which rendered him incapable of grasping objects.  
Flare-ups occurred twice per week, when the pain was ten out 
of ten.  During these times, he stayed in bed and did not 
even get up to use the bathroom.  Presently, the veteran 
could not grasp objects with his right hand.  He had to eat 
with his left upper extremity, and his attendant had to 
attend to his personal needs including cleaning him after 
going to the bathroom, bathing him, opening his pants when 
needed, and cooking for him.  On examination, there was no 
tenderness, drainage, redness, heat, or painful motion.  The 
right wrist had stable ankylosis at 0 degrees.  The diagnosis 
was loss of use of the right hand.

In April 2003, the veteran underwent VA aid and attendance or 
housebound examination.  The veteran was status post a 
coronary artery bypass graft and surgery for glaucoma and 
cataracts.  He stated that he required an attendant in 
reporting for the examination.  It was his niece.  The 
examiner indicated that the veteran was not permanently 
bedridden.  Vision in the right eye was 20/200, and vision in 
the left eye was 20/50.  The veteran was capable of managing 
his own benefits payments.

The examiner noted the veteran was status post wrist fusion 
in 1975, and he lost the use of the right hand.  He was 
status post coronary artery bypass graft, with diabetes 
mellitus in 1995.  He was also status post surgeries for 
glaucoma and cataracts.  He had occasional dizziness, 
bilateral leg weakness requiring the use of a cane, and 
blurred vision.  A typical day included lying down and 
watching television most of the day.  He occasionally walked 
around the room.

With the flexion deformity of his second through fourth 
fingers of his right hand, the veteran was noted to be 
totally dependent on an attendant for his personal needs, 
including bathing, toileting, and dressing.  With regard to 
his lower extremities, the veteran could bear weight and walk 
with the aid of a cane.  He had limited bending due to back 
pains.  Without the assistance of another person, the veteran 
could walk eight meters.  Twice a month, the veteran was 
brought to a mall by his attendant, where he stayed for 
thirty minutes.  About once a month, he went to the 
laboratory for blood tests.  Once a month, he went for a 
medical appointment.  The diagnosis was glaucoma, status post 
coronary artery bypass graft, and loss of use of the right 
hand.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decisions 
in September 2002 and May 2003 and furnished the veteran 
letters consistent with the VCAA in March and September 2003.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In March and September 2003 letters, the RO informed the 
appellant of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the appellant was advised, by virtue of 
detailed March 2003 and January 2004 statements of the case 
(SOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the March 2003 SOC contained the 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Service Connection for Coronary Artery Disease

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  All forms of valvular 
heart disease are included in this presumption.

The veteran is seeking service connection for his currently 
diagnosed coronary artery disease.  He has noted previously 
undergoing coronary artery bypass, and such is indicated in 
his medical records.  However, there is no indication that 
this or any heart disease began in service.  Indeed, his 
service medical records are entirely silent for any heart 
related symptoms or diagnoses.  While the veteran has 
contended that he received treatment for this disorder just 
after service, and that it would be contained in his Coast 
Guard records, a review of those records shows they also are 
silent for any complaints or diagnoses of any heart disease 
or symptoms.

The evidence associated with the claims file dates the 
veteran's coronary artery disease only as far back as 1995, 
nearly thirty years after his separation from service, and 
certainly not within one year after separation such as would 
warrant presumptive service connection.

Most important, there is no medical opinion of record to link 
the veteran's military service, and any incident or treatment 
contained therein, with his current diagnosis of coronary 
artery disease.  Therefore, given the nearly thirty-year gap 
between his service and the first treatment for the claimed 
disorder, the Board finds a lack of competent evidence to 
connect it to service.

The Board recognizes that the veteran believes that his 
coronary artery disease is related in some way to his 
military service.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).

Consequently, as the evidence preponderates against the claim 
for service connection for coronary artery disease, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Special Monthly Compensation

The veteran also seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l) (West 2002 & Supp. 2005).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
38 C.F.R. § 3.352(a) (2005).

"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.350(i) (2005).

The claims file shows that the veteran has been in receipt of 
a total disability rating due to individual unemployability 
from August 13, 1993.  In addition, he is in receipt of a 70 
percent disability rating since April 1, 1974, for residuals 
of post-operative right wrist and forearm fusion, with loss 
of use of the right hand, plus special monthly compensation 
under 38 U.S.C.A. § 1114(k) for that disability.

After reviewing the claims file, however, the Board concludes 
that the criteria for special monthly compensation based on 
the need for aid and attendance are not met.  The veteran 
recently underwent an examination for aid and attendance 
purposes.  While the report thereof shows the examiner found 
the veteran totally dependent upon an attendant for his daily 
needs, such condition is not solely the result of his 
service-connected disability.  Rather, after reviewing the 
veteran's claims folder and conducting clinical evaluation, 
the examiner found that the veteran had severe problems with 
mobility as a result of his non-service-connected leg and 
back pain.  He also had trouble with walking due to his 
vision, which is also unrelated to service.

The evidence of record shows that the veteran's service-
connected disabilities, considered apart from his non-
service-connected disabilities, do not render him helpless or 
blind so as to need the aid and assistance of another person.  
Moreover, the record does not otherwise establish a factual 
need for aid and attendance due to service-connected 
disabilities.

The Board has also given consideration as to whether the 
veteran is housebound as a result of his service-connected 
disabilities, pursuant to 38 C.F.R. § 3.351(d).  The 
preponderance of the evidence, however, is against a finding 
that the criteria for special monthly compensation at the 
housebound rate have been met.  As noted, there is no 
evidence to indicate that the veteran is housebound due to 
his service-connected disabilities.  Again, while he is 
unquestionably debilitated by his non-service-connected 
impairments, he is not substantially confined, as a result of 
his

service-connected right wrist disability, to his dwelling and 
the immediate premises, nor is he institutionalized due to 
his service-connected disabilities.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for coronary artery disease is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of being housebound is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


